19

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November l, 1987)

RAYMUNDO LOPEZ-ADAME (01)

  

Case Number: lSCR3 950-AJB

Samuel L. Eilers FD
Defendant’s Attorney

REGISTRATION No. 77799298

[;| _

THE DEFENDANTZ

pleaded guilty to count(s) 01‘1€ Of the lnfOrmatiOn

 

Aceordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s)
lSSUClS46 Fraud and Misuse of Visas, Permits, and Other Entry Documents l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
|:] The defendant has been found not guilty on count(s)
|j Count(s) dismissed on the motion of the United States.

 

Assessment: $100.00 - R€mitt€d

JVTA Assessment*: $

YJuscice for victims or wreckng Act or 2015, Pub. L. No. 114-22.
Fine Waived m Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstancesl

- October 22. 2018 /

Date f Impositio Sentence

        
 
 

 

   

HoN. ANE“HONY J. BATMLIA l

UNITED STATES DISTRICT JUDGE

l R3950-AJB

f

 

;-v~

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: RAYMUNDO LOPEZ-ADAME (Ol) Judgment - Page 2 of 2
CASE NUMBER: lSCR3950-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED

[l Sentence imposed pursuant to Title 8 USC Section 1326(b).

|:| The court makes the following recommendations to the Bureau of Prisons:

E The defendant is remanded to the custody of the United States Marshal.

|j The defendant shall surrender to the United States Marshal for this district:

|j at A.M. on

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ij on or before
l:l as notified by the United States Marshal.

|j as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lSCR3 950-AJB

 

